Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered January 10, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in refusing to instruct the jury on the defense of extreme emotional disturbance. Viewing the evidence in the light most favorable to the defendant, there was insufficient evidence for the jury to determine that the defendant either acted under the subjective influence of extreme emotional disturbance or that there was a reasonable explanation for this disturbance (see, People v Moye, 66 NY2d 887, 890; People v Casassa, 49 NY2d 668, cert denied 449 US 842). The testimony at trial suggested, at most, that the defendant was angry and hurt because of the termination of his relationship with the deceased (see, People v Tulloch, 179 *421AD2d 794; People v Mejia, 166 AD2d 675; People v Reeves, 163 AD2d 590; People v Rivera, 123 AD2d 794).
The sentence imposed by the trial court was appropriate in view of the evidence adduced at trial and the defendant’s criminal background (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.